Citation Nr: 1640096	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  05-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, to include as secondary to service-connected bilateral pes cavus.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1966 to January 1970, to include service in Germany.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) at the Board in October 2007.  

This case was previously before the Board on three occasions.  In January 2008, the Board remanded the case for further development.  In March 2010, the Board found that new and material evidence had been received to reopen a previously denied claim of service connection for a lumbar spine disability, but remanded the underlying service connection claim for further development.  In July 2012, the Board remanded the claim again for compliance with prior remand instructions and in order to provide the Veteran the opportunity for an additional Board hearing, as the VLJ who conducted the earlier hearing was no longer employed at the Board and the Veteran had expressed a desire for another hearing.  While the record does not document that such a hearing was scheduled despite the Veteran's June 2012 request, as the undersigned VLJ is granting the claim in full, there is no prejudice to the Veteran in proceeding with the appeal.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's DJD of the lumbar spine was caused by his service-connected bilateral pes cavus.


CONCLUSION OF LAW

The criteria for service connection for DJD of the lumbar spine, secondary to service-connected bilateral pes cavus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for DJD of the lumbar spine, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

The Veteran seeks entitlement to service connection for DJD of the lumbar spine, to include as secondary to service-connected bilateral pes cavus.  Service connection may be established for a disability resulting from injury incurred or disease contracted in the line of duty or for aggravation of preexisting injury incurred or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough. There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).
Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Secondary service connection includes instances in which an established service-connected disability results in additional disability of another disability by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The regulation which governs claims for secondary service connection was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310 (b) sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected is adjudicated.  Because of what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version in effect before the change, which favors the claimant.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

With respect to a current disability, the competent medical evidence of record indicates a diagnosis of DJD of the lumbar spine.  See, e.g., a December 2008 VA examination report.  Additionally, the Veteran is service-connected for bilateral pes cavus.

Turning to the nexus requirement, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed DJD of the lumbar spine is at least as likely as not due to his service-connected bilateral pes cavus.  While no competent evidence suggests that the current back disability was incurred directly in service, a competent and probative medical opinion is of record concerning the issue of nexus on a secondary basis in the form of a March 2016 examination report from P. N. G., M.D.  Specifically, after examination of the Veteran and consideration of his history, as well as review of "numerous volumes of various medical reports" including the Veteran's service medical records and post-service medical records, mostly provided by private physicians and by the VA clinics and medical centers, VA examination reports from August 1994 through March 2012 and the Social Security Administration (SSA) records, Dr. G. opined that the Veteran's DJD of the lumbar spine is a result of service-connected pes cavus.  

By way of reasoning, the physician explained that:

In wearing ill-fitting shoes, [the Veteran] was not being able to distribute the weight of his body normally on his two healthy feet. Therefore, his supporting structures became altered such as his feet, ankles, knees, hips, and spine, hence, causing extreme strain on the musculoligamentous structures of his spine and excessive wear and tear of his supporting structures due to an abnormal stance and gait, leading to lumbar disc disease of his spine.
	
Regarding the Charcot-Marie-Tooth disease, the physician noted that it was a congenital hypomyelinating neuropathy, but found that none of the symptoms occurred until after he had damaged his feet in service with shoes that were too small for his feet, and the consequent alterations to his supporting structures.

The Board finds that Dr. G.'s examination report was based upon a thorough examination of the Veteran as well as analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board further notes that E.C.M., M.D., a private physician who has treated the Veteran for his spine, appeared to indicate on a March 2004 prescription slip that the Veteran's feet were aggravating his back.  

There is also, however, medical evidence against this claim.  A VA examination report dated in December 2008 reflects the opinion that the Veteran's herniated lumbar disk, post laminectomy and discectomy, is very unlikely a result of pes cavus, and that the lumbar DJD was most likely aggravated by nonservice-connected Charcot-Marie-Tooth and "primarily because of the abnormality of gait that he has to do in order to ambulate."  A March 2012 VA examination report contains the physician's opinion that the current low back condition was not as likely as not caused or aggravated by pes cavus.  The examiner explained that the back condition is most likely related to his neurologic condition, his injuries incurred in an automobile accident after the service, and aging.  

Upon review of the evidence of record, as referenced above, two private medical opinions indicate that the Veteran's DJD of the lumbar spine was secondary to his service-connected pes cavus and, on the other hand, two VA examiners voiced negative opinions as to this issue.  Each conclusion is supported by adequate rationale, and based on examination of the Veteran and review of the relevant records.  As such, they are probative, despite coming to different conclusions.  The Board does assign the 2016 opinion of Dr. G. great probative weight, as it was extremely detailed and based on a review which included the other opinions.  However, the Board cannot conclude that the VA opinions are inherently flawed or that they carry no probative weight.  In light of all these probative opinions, the Board concludes that the evidence is in equipoise as to whether the Veteran's DJD of the lumbar spine was caused by his service-connected bilateral pes cavus, specifically as outlined by Dr. G.  As such, the criteria for entitlement to service connection for DJD of the lumbar spine have been met and the Veteran's claim is therefore granted.  


ORDER

Service connection for degenerative joint disease (DJD) of the lumbar spine is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


